                                                                                  ^ IN CL i:R;c3 Oi'f'IC
UNITED STATES DISTRICT COURT                                                     US DI3TRIC r COURT E.D I<| Y
EASTERN DISTRICT OF NEW YORK
                                                   X
TREMAINE JOHNSON,

                                                                                 BROOKLYN
                              Plaintiff,
                                                             JUDGMENT
                                                             15-CV-5873(ENV)(VMS)


THE CITY OF NEW YORK,THE NEW YORK
CITY POLICE DEPARTMENT,POLICE
OFFICER NELSON ESCOBAR, ALL ABOUT
AUTOMOTIVE II INC., and SANDRA RIVERA,

                              Defendants.
                                                   X


       A Memorandum and Order of Honorable Eric N. Vitaliano, United States District Judge,

having been filed on September 10, 2019, adopting the Report and Recommendation of

Magistrate Judge Vera M. Scanlon, dated August 2, 2019, awarding Plaintiff damages against

Rivera and All About Automotive,jointly and severally, in the amount of $100,425, consisting

of$75,000 in compensatory damages for emotional distress, plus damages of $I 125 in travel

expenses, $9300 in lost income, and $15,000 in attorney's fees.; it is

       ORDERED and ADJUDGED that Plaintiff is awarded a total amount of $100,425,

against Rivera and All About Automotive,Jointly and severally.

Dated: Brooklyn, NY                                                  Douglas C. Palmer
       September 11,2019                                             Clerk of Court


                                                             By:     /s/Jalitza Poveda
                                                                     Deputy Clerk
